Citation Nr: 1816596	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

2. Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disorder.

3. Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's GERD with hiatal hernia has resulted in varying combinations of symptoms, at times including dysphagia, pyrosis, and regurgitation, and substernal pain; but at no point has it been productive of considerable impairment of health.

2.  The RO denied service connection for a left knee disorder in a December 2005 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

3.  The evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for GERD with hiatal hernia are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.114, 4.118, Diagnostic Code 7346 (2017).
2.  The December 2005 rating decision denying service connection for a left knee disorder is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In the March 2018 Appellant Brief, the Veteran's representative requests that if an increased evaluation for the Veteran's GERD cannot be granted, the Board schedule the Veteran for a new VA examination due to the most recent examination in November 2016 being over 17 months old.  The Board recognizes this contention, but notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Veteran and his representative have not specifically indicated that the severity of the Veteran's GERD with hiatal hernia has increased in severity, and as a result, there is no indication that the November 2016 VA examination is inadequate for rating purposes.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Evaluation GERD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  So, here, the temporal focus is from April 2008, which is one year prior to the April 2009 increased rating claim.  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As explained below, the Board has determined that a uniform evaluation for the Veteran's GERD with hiatal hernia is warranted for the entire period on appeal.

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran is in receipt of a 10 percent evaluation for GERD with hiatal hernia under Diagnostic Code 7346.  While there is no Diagnostic Code directly applicable to GERD, Diagnostic Code 7346 is specific to hiatal hernia.  Under DC 7346:
A higher 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent evaluation.  
An even higher 60 percent evaluation is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Of note here, the criteria associated with Diagnostic Code 7346 are conjunctive, not disjunctive.  As a result, all criteria must be met for a higher evaluation.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that the conjunctive "and" in a Diagnostic Code as opposed to the disjunctive "or" required that all elements be met). 

When determining whether the Veteran is entitled to an evaluation in excess of 10 percent, the Board must determine if there is evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health. 
As previously noted, the criteria under Diagnostic Code 7346 are conjunctive, not disjunctive, all criteria must be met.  Middleton, supra.  

A June 2009 VA examination documented pyrosis (heartburn) with certain foods.  There was tenderness to palpation of the upper epigastric region.  There was no functional loss.  The Veteran's GERD with hiatal hernia was stable. 

A January 2013 VA examination documented pyrosis.  There was no reflux, regurgitation, substernal arm or shoulder pain, weight loss, anemia, vomiting, melena, or hematemesis.  

An April 2013 esophageal conditions Disability Benefits Questionnaire submitted by the Veteran and completed by a private examiner documents persistently recurrent epigastric distress of 4 or more times per year lasting 10 days or more, infrequent episodes of epigastric distress, reflux 4 or more times per year lasting 10 days or more, and related sleep disturbance 4 or more times per year lasting 1 to 9 days.

A November 2016 VA examination documented pyrosis, reflux, regurgitation, substernal pain, sleep disturbance, and nausea.  

The Board has reviewed VA treatment records throughout the period on appeal, but does not find any symptoms or manifestations that would otherwise warrant a higher rating than revealed on the examinations discussed.  

Here, VA and private examinations, as well as VA treatment records, have documented a variety of symptoms under the criteria for a 30 percent rating.  However, at no point has the medical evidence documented dysphagia or shown that the Veteran's symptoms are productive of considerable impairment of health.  The Board notes the Veteran's report of dysphagia in his March 2013 VA Form 9 Substantive Appeal.  However, notably he did not report dysphagia at any of his multiple examinations during the period on appeal.  Examinations and treatment records during the appeal period indicate that the Veteran has suffered from a varying number of symptoms, however, at no point suffered from all of the symptoms consistent with a 30 percent evaluation.

To the extent that the Veteran has suffered from a variety of symptoms during the period on appeal, the medical evidence is quite clear that the Veteran's symptoms have not been "productive of considerable impairment of health."  The medical evidence suggests that the Veteran must limit his consumption of alcohol and certain foods, particularly spicy foods, and take medication to accommodate his disability.  This certainly does not amount to a considerable impairment of health.  

In summary, while the Veteran has complained of varied symptoms, objectively he has not been shown to be of such severity as to result in an evaluation in excess of 10 percent.  In fact, the November 2016 VA examiner specifically declined to mark the box that the Veteran's esophageal conditions (including GERD) manifest "symptoms productive of considerable impairment of health", instead only endorsing pyrosis (heartburn).  This is highly probative evidence against the claim for a higher rating.  

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's disability.  After review, however, the Board observes that no other diagnostic code provides for a higher rating based on the evidence of record and that the diagnostic code utilized best addresses his disability picture.

The Board concludes the evidence does not support the claim for an increased rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.
 
III.  New and Material Evidence-Left Knee

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).


The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In a December 2005 rating decision, the RO denied service connection for a left knee disorder.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the December 2005 rating decision, the RO considered the claim, service medical records, and a VA examination, among other evidence.  For instance, at the Veteran's October 2005 VA examination of record, he reported the onset of symptoms of a left knee disorder beginning within six months of discharge.  The RO denied the claim on the basis that medical evidence did not show an in-service occurrence or a nexus between the Veteran's diagnosed mild left knee strain and his active service.  In essence, at the time of the December 2005 denial, there was no evidence of an in-service occurrence or a nexus between any currently diagnosed disability and the Veteran's active service.  


Since the December 2005 rating decision, the Veteran has asserted that his left knee disorder is secondary to his service-connected right knee disorder.  The Board notes that this by itself, as it is supported only by the Veteran's lay contention, is not indicative of new and material evidence.  New theories of entitlement are not a basis for reopening a claim, but if evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim. Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Lay contentions to support new theories alone are not competent evidence, and cannot serve to support reopening of a claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Notably, an April 2013 DBQ submitted by the Veteran indicate that the Veteran is currently diagnosed with osteoarthritis of the left knee.  The Board considers this new diagnosis to constitute new and material evidence, as it is potentially relevant to the provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b).  Hence, this new evidence is not cumulative.  Rather, this evidence goes to cure a prior evidentiary defect, e.g., evidence of a nexus between the current disability and active service, which was not previously substantiated in the evidence considered by the December 2005 rating decision.  

Accordingly, reopening of the claim of service connection for a left knee disorder is warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia is denied.

The application to reopen the claim of entitlement to service connection for a left knee disorder is granted.


REMAND

In light of the Veteran's current diagnosis of arthritis of the left knee and the potentially applicable provisions noted above, the Board finds that another medical examination and opinion is necessary in order to properly adjudicate the Veteran's compensation claim for a left knee disorder.  In addition, such an opinion should address the Veteran's contention of secondary service connection related to a service-connected right knee disability under the provisions of 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the current nature and etiology of any current disorder of the left knee.  The examiner should identify any and all diagnoses of the left knee.  Then, the examiner should address:

(a) whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability either began during or was otherwise caused by the Veteran's periods of active duty?  Why or why not?

(b) whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was caused and/or aggravated by any service-connected disabilities, including the right knee disorder?  Why or why not?

The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  


The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  In doing so, please address the Veteran's contention that he began experiencing left knee symptoms six months after separation from service in 1998.

2.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


